t c memo united_states tax_court holland e bynam petitioner v commissioner of internal revenue respondent docket no filed date holland e bynam pro_se susan m pinner for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure ' unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue - - the issue for decision is whether a portion of the compensation received by petitioner in his capacity as a junior reserve officers’ training corps jrotc instructor from a local school district is excludable from gross_income we hold that no portion of such compensation is excludable findings_of_fact most of the facts have been stipulated and they are so found petitioner resided in houston texas at the time that his petition was filed with the court petitioner’s career after graduating from college petitioner entered military service in as a lieutenant in the u s army twenty-six years later in petitioner retired from active_duty as a colonel having attained that rank in upon retirement from active_duty petitioner became entitled to receive retired pay from the army however as a retired military officer petitioner was no longer entitled to receive and never in fact received any military allowances such as a basic allowance for quarters a basic allowance for subsistence or a variable housing allowance in date petitioner was hired by the houston independent school district hisd as a jrotc instructor since an adjustment to petitioner’s itemized_deductions is a mechanical matter the resolution of which depends on our disposition of the disputed issue see sec_67 that time petitioner has remained continuously employed by hisd in the jrotc program at the time of trial petitioner was deputy director of the jrotc program for high schools within the hisd system petitioner’s employment by hisd as a jrotc instructor and subseguently as a jrotc administrator did not affect either petitioner’s right to receive retired pay from the army nor the amount of such pay the jrotc program the jrotc program is authorized by u s c sec_2031 its purpose is to instill in students in united_states secondary educational institutions the values of citizenship service to the united_states and personal responsibility and a sense of accomplishment u s c sec_2031 retired officers may serve as instructors and administrators consistent with the following provisions of u s c sec_2031 d instead of or in addition to detailing officers and noncommissioned officers on active_duty the secretary of the military department concerned may authorize qualified institutions to employ as administrators and instructors in the program retired officers whose qualifications are approved by the secretary and the institution concerned and who request such employment subject_to the following a retired member so employed is entitled to receive the member's retired or retainer pay without reduction by reason of any additional_amount paid to the member by the institution concerned in the case of payment of any such additional_amount by the institution concerned the secretary of the military department concerned shall pay to that institution the amount egual to one-half of the amount_paid to the retired - - member by the institution for any period up to a maximum of one-half of the difference between the member's retired or retainer pay for that period and the active_duty pay and the allowances which the member would have received for that period if on active_duty notwithstanding the limitation in the preceding sentence the secretary concerned may pay to the institution more than one-half of the additional_amount paid to the retired member by the institution if as determined by the secretary the institution is in an educationally and economically deprived area and the secretary determines that such action is in the national interest payments by the secretary concerned under this paragraph shall be made from funds appropriated for that purpose notwithstanding any other provision of law such a retired member is not while so employed considered to be on active_duty or inactive_duty_training for any purpose in implementing the statute the department of defense dod has issued directives specifying the manner in which retired officers who serve as jrotc instructors are to be compensated by the employing school district in this regard paragraph of enclosure of dod instruction number dollar_figure date provides that secondary schools participating in the jrotc program will pay retired officers in accordance with the following procedures the secondary educational_institution is the employing agency and shall pay the full amount due the jrotc instructor the jrotc instructor shall receive retired or retainer pay from the u s government the amount due from the institution is the amount egqual to the difference between retired or retainer pay the parties stipulated to the applicability of this directive to the year in issue --- - and the active_duty pay and allowances that the jrotc instructor would receive if ordered to active_duty the institution shall be reimbursed for jrotc instructor salaries at the rate of one-half the difference of instructor retirement or retainer pay and active_duty pay and allowances for calculating jrotc instructor pay active_duty pay and allowances shall be limited to basic_pay basic allowance for quarters allowance for variable housing vha and basic allowance for subsistence the level of active_duty pay and allowances less retired or retainer pay is the minimum salary the institution shall pay jrotc instructors that should not be considered an attempt to cap or limit the amount of pay that may be agreed between the individual jrotc instructor and the employer the institution may pay more than the amount equal to the difference between retired or retainer pay and individual active_duty pay and allowance rate but shall do so without additional entitlement for reimbursement from the federal government minimum jrotc pay and reimbursement to hisd as illustrative of the foregoing provisions the minimum jrotc instructor pay that petitioner was entitled to receive from hisd for the month of date was dollar_figure and the amount of reimbursement that hisd was entitled to receive from the federal government for that same month was dollar_figure determined as follows minimum jrotc instructor pay basic_pay active_duty colonel dollar_figure plus active_duty allowances basic allowance for quarters baq dollar_figure basic allowance for subsistence bas dollar_figure variable housing allowance vha dollar_figure total active_duty pay colonel dollar_figure less retired pay rec’d by petitioner --dollar_figure minimum jrotc instructor pay dollar_figure reimbursement minimum jrotc instructor pay dollar_figure less reimbursement percentage -dollar_figure reimbursement dollar_figure petitioner’s income and tax_return petitioner received retired pay in from the army in the amount of dollar_figure this amount was paid to petitioner in respect of hi sec_26 years of active_duty service in the armed_forces petitioner reported this amount in full as a pension or annuity on line 16b of his income_tax return petitioner received compensation in from hisd in the amount of dollar_figure this amount was paid to petitioner for services rendered in the jrotc program petitioner reported dollar_figure of this amount as compensation on line of his income_tax return and excluded the balance or dollar_figure petitioner attached a statement to his return stating that the excluded amount represents qualified military benefits that are not taxable and should be excluded from gross_income petitioner computed the excluded amount as follows basic allowance for quarters baq dollar_figure month x months dollar_figure basic allowance for subsistence bas dollar_figure month x months big_number variable housing allowance vha dollar_figure month x months big_number total allowances big_number there is a dollar_figure error petitioner meant to enter dollar_figure on line of his tax_return respondent’s determination in the notice_of_deficiency respondent determined that no portion of the jrotc pay that petitioner received from hisd is excludable from income accordingly respondent increased petitioner’s taxable_income by the amount petitioner excluded opinion we begin our discussion with section 6l1 a that section defines gross_income as all income from whatever source derived including but not limited to compensation_for services including fees commissions fringe_benefits and similar items military pay received by members of the armed_forces is also within the scope of sec_61 see sec_1 a income_tax regs congress may if it chooses specifically exempt certain items from gross_income see 348_us_426 thus for example certain military compensation such as compensation received by members of the armed_forces serving in combat zones is excluded from gross_income see sec_112 moreover military subsistence uniform allowances and other_amounts received as commutation of quarters are excludable from gross_income see sec_1_61-2 income_tax regs --- - the issue before us is whether the pay that petitioner received as a jrotc instructor included or should be deemed to include nontaxable military allowances or whether such pay in its entirety was nothing other than an amount received as compensation_for services rendered petitioner contends that a portion dollar_figure of his jrotc pay represents qualified military benefits that are excludable from gross_income pursuant to u s c sec_2031 and sec_134 of the internal_revenue_code we disagree petitioner relies heavily on the statute and the dod directive providing that the total compensation received by a retiree-instructor is equal to the difference between retired pay and active_duty pay plus allowances that the retiree-instructor would receive if ordered to active_duty in this regard petitioner proposes that the statute and the dod directive establish equitable parity in the compensation of retired and active_duty instructors petitioner then argues for an exclusion from income equal to the sum of the allowances received by active_duty members of the same rank otherwise in petitioner’s view the disposable income that he would receive as a jrotc instructor would be less than that of an active_duty officer performing identical services however petitioner’s contention is flawed in several fundamental respects --- - initially we note that petitioner in his capacity as a jrotc instructor is not while so employed considered to be on active_duty for any purpose see u s c sec_2031 we addressed this matter in 76_tc_668 affd without published opinion 673_f2d_1326 cir and in tucker v commissioner tcmemo_1999_373 the fact that congress never intended to afford similar treatment to active_duty officers and retired officers serving as jrotc instructors is evident because the legislative_history of u s c sec_2031 does not suggest that congress intended to establish parity between active_duty and retired officers serving as junior rotc instructors instead retired officers were to be utilized in order to permit expansion of the junior rotc program at lesser cost and with fewer drains on active_duty military strength than would be regquired if the program were staffed by active_duty personnel thus it appears that the additional_amount paid to retired officers by the employing school was not intended to provide either basic_pay or allowances to reimburse retired officers serving as junior rotc instructors for their costs for meals and quarters instead the additional_amount was designed as an incentive payment to induce retired personnel to accept employment as junior rotc instructors so that the government could realize economies in staffing the junior rotc program lyle v commissioner supra pincite petitioner also contends that a portion of his pay as a jrotc instructor is excludable from gross_income because the source of such pay is the federal government and the employing school is not given discretion with respect to compensation scales -- - although it is true that the federal government reimburses school districts for one-half the additional_amount paid to retired officers see u s c sec_2031 the ultimate burden of disbursing funds and establishing compensation scales lies with the employing school see lyle v commissioner supra pincite tucker v commissioner supra in this regard the employing institution is responsible for issuing compensation checks and forms w-2 to all of its employees petitioner’s understanding of the degree of control that the employing school exercises is illustrated by the following passage from the trial transcript the civilian folk who are really the employing --- they’ re designated as the employing agency for good reasons they’ve got to keep the records they’ve got to turn in the w-2 materials they can fire you the principal can recommend retention or recommend that you lose your credentials for being able to teach or in the case of a serious violation they can recommend immediate dismissal clearly the federal government does not assume any kind of employer status therefore it 1s inconceivable that any portion of the compensation that petitioner received as a jrotc instructor could be classified as a subsistence quarters or variable housing allowance from the armed_forces see lyle v commissioner supra pincite further the statutory provision in conjunction with the implementing directives issued by dod simply establishes a formula for computing the minimum additional_amount of compensation retired instructors are entitled to receive from the employing school and the maximum portion of such additional_amount that will be reimbursed by the federal government see id pincite moreover the additional_amount is not in the form of basic_pay or an allowance afforded to active_duty officers id pincite rather the additional_amount is tantamount to an inducement offered to persuade retired personnel to accept employment as jrotc instructors id the active_duty pay is merely a guideline in determining the level at which jrotc instructors are to be compensated consequently each school district is given discretion to compensate their jrotc instructors in amounts greater than the statutory additional_amount subject_to the condition that there will be no additional reimbursement from the federal government thus the only limitation imposed on school districts is that instructors must at a minimum be paid the additional_amount set out in the statute id pincite in view of the foregoing we hold that no portion of the jrotc pay that petitioner received from hisd is excludable from gross_income pursuant to u s c sec_2031 petitioner also relies on sec_134 to support his argument that a portion of his compensation from hisd is excludable from gross_income sec_134 provides that gross_income shall not include any qualified_military_benefit the term qualified_military_benefit is defined by sec_134 as any allowance or in-kind benefit which-- a is received by any member or former member of the uniformed_services of the united_states by reason of such member’s status or service as a member of such uniformed_services and b was excludable from gross_income on date under any provision of law regulation or administrative practice which was in effect on such date other than a provision of this title emphasis added petitioner focuses narrowly on the phrase member or former member in sec_134 to support his contention that he falls within the exclusionary rule_of sec_134 petitioner reasons that the member or former member language was inserted to apply to some category of authorized personnel other than active members and there would be no other reason for these particular benefits being mentioned if not for the tax treatment of jrotc instructors we disagree petitioner did not receive any qualified_military_benefit within the meaning of sec_134 first petitioner’s jrotc pay did not constitute an allowance or in-kind benefit indeed as petitioner acknowledged at trial i don’t get paid allowances further petitioner received nothing from the federal government other than the retired pay to which he was entitled regardless of whether he participated in the jrotc program second petitioner’s jrotc pay was not received by reason of petitioner’s status or service as a member of such uniformed_services rather as this court has previously held the pay received by a retired officer as an instructor in the jrotc program is not received by reason of the officer’s status as a member or former member of the uniformed_services but rather is received as compensation_for services rendered to the employing school district see tucker v commissioner supra citing lyle v commissioner supra pincite in view of the foregoing we hold that no portion of petitioner’s compensation from hisd is a qualified_military_benefit within the meaning of sec_134 petitioner’s reliance on the member or former member language in sec_134 is misplaced conclusion no portion of the compensation received by petitioner in his capacity as a jrotc instructor from hisd is excludable from gross_income respondent’s determination is therefore sustained we have considered all of the other arguments made by petitioner and to the extent that we have not specifically discussed them above we find those arguments to be without merit in order to give effect to our disposition of the disputed issue decision will be entered for respondent
